Berry, J.
One Charles Barrie gave plaintiffs, through their agent, a verbal order for a bill of goods to the amount of $110.28. The order was transmitted by the agent to plaintiffs, with directions to ship the goods to O. Barrie by express. The plaintiffs, misunderstanding the order, and supposing that by C. Barrie the agent meant J. Barrie, the defendant, with whom they had had some previous dealings, shipped the goods by express to the latter, who received them, not knowing what they were, but supposing them to be other goods, which he had ordered of other parties. On discovering the mistake defendant notified Charles Barrie, who thereupon claimed the goods and received them from defendant. Subsequently, upon *350learning their mistake, the plaintiffs wrote to Charles Barrie, enclosing a bill of the goods made out against him, and advising him that the same was a statement of his account, and that for the amount of the same they had made a draft upon him, to which they requested his prompt attention. At the same time they made the draft as stated in their letter.
Upon this state of facts judgment was properly rendered for defendant. The letter to Charles Barrie, with the enclosed bill, and the draft upon him, as to all which there is no dispute, were beyond doubt a recognition, adoption, and ratification of the defendant’s delivery of the goods to Charles Barrie, as a delivery under the order given to plaintiffs’ agent. If by receiving the goods from the express company, or by delivering the same to Charles Barrie, the defendant had subjected himself to any liability, he was completely relieved from it by this ratification.
Order affirmed.